Citation Nr: 1440902	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right hip disorder, claimed as an under-developed ball socket.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 1982. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with his appeal, the Veteran presented testimony before the undersigned at a Board hearing at the RO in May 2013.  A transcript of the hearing has been associated with the claims file. 

In August 2013 and February 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The probative medical opinion evidence shows that the Veteran's bilateral hearing loss is not etiologically related to in-service noise exposure.

2.  The probative medical opinion evidence shows that the Veteran's right hip disorder is not the result of his military service.  

CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Service connection for right hip disorder, claimed as an under-developed ball socket is not established.  38 U.S.C.A.  §§ 1101, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in December 2008 and August 2013, the results of which have been included in the claims file for review.  The Veteran was also provided VA addendum medical opinions in April 2014, which was based on a review of the Veteran's claims file and supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in May 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as entitlement to service connection for bilateral hearing loss and right hip disorder.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission (TVC).  Id.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits.  Id.  The VLJ and representative then asked the Veteran questions regarding this element of his claim.  Id. at 2-7.  The representative then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 6.  In addition, the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id. at 7.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its August 2013 and February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for additional VA examinations and medical opinions, which were provided in August 2013 and April 2014.  The remands also directed the AOJ to obtain the Veteran's recent treatment records, which were obtained and associated with his claims file.  Finally, the remands included readjudicating the claim, which was accomplished in the November 2013 and July 2014 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Taking the first element of service connection of a current diagnosis, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the military service.  However, a hearing loss disability by these standards must be currently present.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 157.

Medical records establish that the Veteran has current bilateral hearing loss.  For instance, at the December 2008 VA audiological examination, the Veteran had the following audiogram results:




HERTZ



500 
1000
2000
3000
4000
RIGHT
45
55
60
55
45
LEFT
45
55
55
50
50

These results satisfy the VA hearing impairment requirement under 38 C.F.R. § 3.385.  The VA examiner diagnosed the Veteran with sensorineural hearing loss in the bilateral ears.  

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

In this regard, at his Board hearing, the Veteran testified that he spent seventeen months of his active military service out at shipyards.  During this time, the Veteran stated that he was exposed to excessive noise from the shipyard noise and from being required to use needle guns.  See Board hearing transcript, pages 3-4.  The Veteran testified that, prior to beginning his service on the shipyard, a hearing test was performed and he was told that he would probably lose 10 percent of his hearing.  Id. at 4.  The Veteran also testified that he was exposed to excessive noise while onboard a ship because he slept near the anchor and the flight deck.  Id. at 4.  The Veteran reported going onto a flight deck in service, and experiencing excessive noise, even with his flight helmet and hearing protection.  Id.  The Veteran testified that he first noticed his bilateral hearing loss in boot camp when he went for his first audiological examination.  He stated that he saw his test and it seemed to be much worse than everyone else's, even though no one told him he had any hearing problems.  Id. at 4-5.  The Veteran reported the use of hearing protection in service, and denied any in-service treatment for his bilateral hearing loss.  Id. at 5.  

The Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Storekeeper, in which he ordered military goods and clothing.  The Veteran was not in combat.  The Veteran's military entrance examination does not document any hearing loss.  His STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's bilateral hearing loss.  At his July 1982 military separation examination, the audiogram results showed a decrease in auditory acuity from his entrance audiogram at the 500 Hertz level, bilaterally, at the 1,000 Hertz level for the right ear, and at the 2,000 Hertz level, bilaterally.  The Veteran's active military service ended in August 1982.

The first post-service relevant complaint of bilateral hearing loss was in a September 2008 private medical opinion.  Again, the Veteran's active duty ended in 1982.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, the Veteran's private treating physician, Dr. S.J.C., submitted a medical opinion in September 2008.  The physician noted a many years (30) history of hearing loss and stated that a significant factor for hearing loss is "recent or remote loud noise exposure."  The physician indicated that the Veteran's brother had a congenital ear malformation.  The physician diagnosed the Veteran with bilateral sensorineural hearing loss.  The physician did not review the Veteran's claims file in providing this statement.

As for the negative medical nexus evidence, the Veteran was afforded a VA audiological examination in December 2008.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's bilateral hearing loss is not related to military noise exposure because normal hearing sensitivity of both ears was shown at the time of his discharge from the military.  In forming this opinion, the examiner considered the Veteran's lay statements.  Specifically, the Veteran told the examiner that he served most of his military service as a storekeeper, but he was exposed to noisy equipment while working in the shipyards.  He stated that he wore earplugs and earmuffs when performing those duties.  He reported that his bed was in a noisy area of the ship.  The Veteran also described having post-service occupational noise exposure in the form of loud machinery.  He stated that he wore hearing protection.  He denied any post-service recreational noise exposure.

The Veteran was provided another VA audiological examination in August 2013.  The VA examiner diagnosed the Veteran with sensorineural hearing loss.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current bilateral hearing loss is less likely than not (less than 50% probability) caused by or a result of an event in military service.  The examiner reasoned that a review of the Veteran's claim file does not include a copy of the Veteran's DD-214 to verify his MOS.  However, the examiner stated that the Veteran reports his MOS as Storekeeper, which is associated with a low probability of noise exposure.  The Veteran does report noise exposure while in the service in other capacities while aboard the ship.  The claim file includes documentation of service aboard the USS Dwight D. Eisenhower, USS Hunley, and USS McKee, but only lists his position as "Duty," which does not assist in confirming the noise exposure the Veteran reports.  Review of the Veteran's STRs does not show more than a 5dB change in hearing from induction to separation at any frequency except for the right ear 2000 Hz.  This is not considered a significant shift when evaluating for change in hearing over time.  Therefore, although the Veteran does have a significant hearing loss, no evidence can be found to relate his military noise as being causally related to his service.  The Veteran reports significant noise exposure after the military throughout his working non-military career without the use of hearing protection.  Therefore, the August 2013 VA examiner opined that the Veteran's bilateral hearing loss is less likely than not (less than 50% probability) caused by or a result of an event in military service.  It is at least as likely as not (50% probability or greater) that the Veteran's non-military noise exposure caused the bilateral hearing loss.

In forming his opinion, the August 2013 examiner noted that the Veteran served in the Navy and was non-combat.  His military specialty was Store Keeper.  He reported military noise exposure from the shipyard noise, to include grinding, needle guns, chipping, and scraping.  The Veteran stated that he spent one year at the Charleston shipyard, five months in the Lockheed shipyard, and spent time on the USS Eisenhower right next to the anchor in a windless room (rattling) and near the flight deck.  The Veteran reported some instances of hearing protection and others without hearing protection during his active military service.  Post-service, the Veteran described working in the oil fields, construction, drilling rigs, pipeline work, warehouse work, and working in boats in the Gulf.  The Veteran stated that most of these occupations involved noise exposure without hearing protection.  The Veteran reported post-service target shooting without the use of hearing protections and loud music/concerts.  The Veteran further stated that his brother was born without a portion of his inner ear and eventually had a tumor in his ear that was removed.

The August 2013 VA examiner then discussed the decrease in hearing acuity noted in the Veteran's audiogram results of the July 1982 separation examination, which showed a decrease in auditory acuity at the 500 Hertz level, bilaterally, at the
1,000 Hertz level for the right ear, and at the 2,000 Hertz level, bilaterally.  The examiner indicated that a test-retest reliability is +/- 5dB at any given frequency. The only frequency which is greater than +/- 5dB change from induction to separation is right ear 2kHz.  According to the standards for determining significant shift, this Veteran's change in hearing would not be considered a Standard Threshold Shift (per OSHA standard 29CFR 1910.95(g)(10)(i) which states: "As used in this section, a standard threshold shift is a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz in either ear.").  Therefore, a single threshold would not constitute a
significant shift in hearing.

The August 2013 VA examiner also noted that a scanned copy of the September 2009 statement of S.J.C., M.D. could not be located within the Veteran's electronic records in VBMS or Virtual VA.  Therefore, the context of the statement could not be verified.  However, based on the Veteran's report of occupational noise exposure throughout his post-military career, the examiner opined that "recent or remote loud noise exposure" could be best attributed to the noise experienced outside of the military since thresholds were within normal limits at the Veteran's separation.  

As the August 2013 VA examiner was not able to review the private medical statement, the Board remanded the case for the VA examiner to be provided a copy of the statement and an opportunity to review and reflect on the statement.  

Accordingly, in April 2014, the August 2013 VA examiner reviewed the Veteran's claims file again and provided an addendum medical opinion.  The examiner stated that a review of the Veteran's claim file indicates a MOS of Storekeeper, which is associated with low probability of noise exposure.  Review of the Veteran's STRs indicates no shift in hearing from induction to separation.  Review of the Veteran's post-military medical records does include physician notes from Dr. S.J.C., an Ear, Nose, and Throat (ENT) physician, which are also associated with a hearing test performed by S.A.  The physician's notes include the physician's impressions which are listed as sensorineural hearing loss (SNHL) (ICD code 389.18) with the comment that the patient has bilateral sensorineural hearing loss and the physician recommended hearing aids.  The physician's notes indicate in the Review of Systems that, "Ear that the patient complains of change in hearing as well as ringing in the ears, and also reports under Family History that there is a family history of hearing loss."  The examiner noted that the private physician does not make a statement regarding the specific etiology of the hearing loss.  During the same visit at Dr. S.J.C.'s ENT office, the Veteran received an audiological evaluation by S.A., no name or credentials documented.  Under the Audio Comments, S.A. did make a note of tinnitus, difficulty understanding, (+) history of noise, and a long history of hearing loss.  These comments are consistent with history taking during the course of preparation for completion of a hearing test in a clinical setting.  However, the April 2014 VA examiner found that the private physician did not make a definitive statement regarding etiology of hearing loss, nor was a specific reference to the source of the noise exposure documented.

In contrast, the April 2014 VA examiner pointed out that the history taken by the 2008 VA examiner, an audiologist, documents that the Veteran was a Storekeeper in service, but did perform some duties in the shipyard with the use of hearing protection.  The Veteran told the examiner that he was exposed to loud machinery after military service, and that he does have a family history of a brother with congenital hearing defect.  In the history taken during the most recent VA examination in August 2013, the Veteran again identified his MOS as a Storekeeper with some duties in the Shipyard.  During that interview, he indicated he did not routinely wear hearing protection.  He stated that his post-military occupations included oil field, construction, drilling rigs, pipeline work, warehouse, and working in boats in Gulf - the majority of which was without the benefit of hearing protection.   

Therefore, due to the low probability of noise exposure associated with the Veteran's MOS while in military service, as well as the admitted non-use of hearing protection in occupations known to have noise hazards after military service, the April 2014 VA examiner opined that the Veteran's current hearing loss is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  Furthermore, the examiner found that, due to the lack of change in hearing thresholds from induction to separation, the military noise exposure did not result in a shift during the Veteran's active military service.  Therefore, with respect to the comments from the ENT visit of September 2008, the examiner determined that it is more likely than not (50% probability or greater) that the positive history of noise exposure is related to his post-military occupations rather than military noise exposure.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners provided detailed explanation as to why the Veteran's bilateral hearing loss is not consistent with the type and amount of noise exposure experienced during his active military service, the Board finds the probative value of the VA examination reports are greater than the conclusions of the private physician.  

The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder.  Additionally, the physician's statement is not definitive regarding the causal connection between the Veteran's bilateral hearing loss and his active military service.  Further, there is no discussion of the intervening post-service occupational noise exposure and the effect this could have on the Veteran's current bilateral hearing loss.  This lack of discussion of the post-service occupational noise exposure is noteworthy as it shows that the Veteran either did not report the noise or that the doctor did not consider a significant intervening event in his assessment of the cause of the Veteran's bilateral hearing loss.  While the Veteran may be competent to report his history of symptoms, it appears that in this medical statement, his history was not accurately reflected.  As such, the Board finds the private medical statement to be of low probative value.  The statement cannot be considered as persuasive medical evidence of an etiological relationship between the Veteran's current bilateral hearing loss and his active military service.

In contrast, the VA examiners accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's bilateral hearing loss.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the reports are incomplete or insufficient in any way.

As the evidence is not in equipoise, service connection for bilateral hearing loss is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from September 2008, over twenty years after the Veteran's military separation in 1982.  Furthermore, the record contains evidence of post-service occupational noise exposure, as described by the Veteran at his December 2008 VA examination.  This post-service evidence demonstrates that the Veteran has not had continuous bilateral hearing loss based solely on in-service noise exposure; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed a chronic bilateral hearing loss disorder during his active military service.  The STRs do not contain any pertinent complaints of or treatment for bilateral hearing loss.  The Board finds that this evidence does not establish a credible continuity of symptomatology.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for his sensorineural hearing loss of the bilateral ears.  As stated above, the earliest post-service pertinent medical evidence is dated from September 2008, and the Veteran was separated from the active duty in 1982.  No diagnosis of sensorineural hearing loss was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his sister in support of this claim.  The Board acknowledges that the Veteran and his sister are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a hearing loss etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Indeed, here, the probative medical opinion evidence shows that there is no such causal relationship. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.

Right Hip Disorder

The Veteran has a current right hip disorder for which he underwent a total hip arthroplasty in May 2009.  Additionally, he sought treatment for his right hip during service in September 1981, and Legg Perthes disease was noted on the Veteran's separation Report of Medical History in July 1982.  The service treatment records suggest that the right hip problems had their onset prior to service (see also post-service records, including the July 2008 statement from the Veteran's sister that "the doctor said his right hip didn't develop correctly at birth").  The Veteran asserts that his duties in service aggravated the disorder.  

The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Further, each has separate legal requirements for service connection.  For congenital defects, service connection may be warranted only for superimposed injuries or diseases related to service; for congenital diseases on the other hand, in cases such as this (where the Veteran did not have a disability noted upon entrance into service), the presumption of soundness is for application and service connection may be warranted for preexisting disorders that were aggravated by service.  

The April 2014 VA examination report shows that in response to the Board's question on whether the currently diagnosed congenital deformity/dysplasia of the right hip joint is considered a congenital defect or a congenital disease, the examiner answered that the right hip condition was a "congenital deformity" that was noted during childhood as per the Veteran's history and the service treatment record dated in September 1981. The examiner indicated that there was no evidence to show that the congenital deformity was subject to a superimposed disease or injury during service as evidenced by a single episode of care during the Veteran's entire active duty period and no treatment documentation for the right hip after service until 2009 just prior to a total hip replacement.  The examiner maintained that the current condition and that documented in the September 1981 service treatment record was considered a normal progression of the Veteran's congenital deformity.  

The examiner also opined that the claimed condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner provided the rationale that there was no evidence of an aggravation of the pre-existing right hip condition with lack
of any significant treatment documentation related to the right hip while on
active duty and no treatment documentation for the right hip after active duty until 2009 just prior to the total hip replacement.  The examiner maintained that one episode of care for continuing right hip pain from childhood does not represent a permanent aggravation of the pre-existing right hip condition.

The examiner also opined that the Veteran's right hip condition was less likely than not incurred or caused by service. The examiner provided the rationale that it was his clinical experience and there was no evidence to support that the right hip disorder was incurred in or caused by an in-service injury or event as per the Veteran's own history and service treatment record, the condition had a childhood onset.  The examiner discussed pertinent evidence.  The examiner observed that in regard to the September 1981 service treatment record's reference to the Veteran's complaint ("pain to right hip, patient relays history of degeneration of hip as per civilian doctor at age 13" with diagnosis of "? degenerative changes right hip"), with no documented x-rays or significant clinical findings, the diagnosis appeared to be solely based on the Veteran's history given at the episode of care.

The Board is cognizant that the VA examiner did not specify whether he considered the congenital hip "deformity" a defect or disease; however, notwithstanding the omission, the VA examiner ultimately went on to state that the disorder was not subject to a superimposed disease or injury during service and that the disorder clearly and unmistakably was not aggravated beyond its natural progression by an in-service event, injury or illness.  Thus, regardless of whether characterized as a congenital defect or disease, the requirement necessary to establish service connection, a superimposed injury/disease or aggravation beyond the natural progress, respectively, is not present.  In addition, no right hip condition is otherwise etiologically related to an incident of the Veteran's military service according to the VA examiner. The VA examiner's opinion contains a supporting rationale.  The Board finds that the VA examiner's opinion is dispositive of the nexus question.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a right hip disorder etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Indeed, here, the probative medical opinion evidence shows that there is no such causal relationship. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for right hip disorder is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right hip disorder, claimed as an under-developed ball socket is denied. 



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


